 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JUANITA MACHADO,                                   No. 2:17-cv-02430-TLN-CKD PS
12                      Plaintiff,
13          v.                                          ORDER
14   J.A. LIZARRAGO,
15                      Defendant.
16

17          Plaintiff is proceeding in this action pro se and in forma pauperis. This proceeding was

18   referred to this court by Local Rule 302(c)(21).

19   Background

20          On October 18, 2018, the undersigned issued findings and recommendations

21   recommending that defendant Lizarrago’s motion to dismiss plaintiff’s first amended complaint

22   be granted. (ECF No. 33.) The findings and recommendations found that plaintiff did not

23   sufficiently allege causation in her First Amendment claim because plaintiff offered nothing but

24   conclusory statements concerning defendant Lizarraga’s knowledge of plaintiff’s participation in

25   litigation, which plaintiff claims is the substantial or motivating factor behind defendant’s

26   conduct. (Id. at 4–5.) Regarding plaintiff’s conspiracy claim, the undersigned found that

27   plaintiff’s conclusory allegations that defendant Lizarraga conspired with unnamed Doe

28   defendants to retaliate against her in violation of the First Amendment are not sufficient for the
                                                        1
 1   same reasons plaintiff’s First Amendment claim failed to state a claim upon which relief could be

 2   granted. (Id. at 5.)

 3           On January 15, 2019, District Judge Troy L. Nunley adopted the findings and

 4   recommendations and granted plaintiff leave to amend the complaint. (ECF No. 38.) Plaintiff

 5   was instructed to cure the deficiencies noted in the findings and recommendations and allege facts

 6   that show causation and that the adverse action did not reasonably advance any legitimate

 7   correctional goal. (Id. at 2.)

 8           On March 11, 2019, plaintiff filed the operative second amended complaint (“SAC”).

 9   (ECF No. 41.)

10           On March 26, 2019, defendant filed a request for screening of plaintiff’s second amended

11   complaint, ECF No. 42, which the undersigned granted on April 2, 2019, ECF No. 43.

12           On June 24, 2019, plaintiff filed a motion to appoint counsel. (ECF No. 44.)

13   Plaintiff’s Second Amended Complaint

14           The federal in forma pauperis statute authorizes federal courts to dismiss a case if the

15   action, among other things, fails to state a claim upon which relief may be granted. 28 U.S.C.

16   § 1915(e)(2). In order to avoid dismissal for failure to state a claim a complaint must contain

17   more than “naked assertion[s],” “labels and conclusions” or “a formulaic recitation of the

18   elements of a cause of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555–57 (2007).

19   In other words, “[t]hreadbare recitals of the elements of a cause of action, supported by mere

20   conclusory statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore,
21   a claim upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570.

22   “A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

23   draw the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556

24   U.S. at 678. When considering whether a complaint states a claim upon which relief can be

25   granted, the court must accept the allegations as true, Erickson v. Pardus, 551 U.S. 89, 93–94

26   (2007), and construe the complaint in the light most favorable to the plaintiff, see Scheuer v.
27   Rhodes, 416 U.S. 232, 236 (1974).

28   ////
                                                       2
 1          Here, the court finds that plaintiff failed to cure the previously-noted deficiencies in her

 2   second amended complaint. The allegations in plaintiff’s second amended complaint remain

 3   vague and conclusory. More specifically, plaintiff’s allegations do not provide sufficient

 4   particularity to support plaintiff’s claims, namely that any of the defendants were aware that

 5   plaintiff was assisting her husband with litigation before the adverse acts took place, or that the

 6   assistance was a motivating factor in their actions. Plaintiff only alleges that “CSP-LAC officials

 7   were made aware that Mr. Machado filed lawsuits against them,” SAC ¶ 24, officials told Mr.

 8   Machado that he was not popular with Lancaster and Corcoran and if he engages in litigation he

 9   will be transferred, SAC ¶ 27, that defendant Lizarraga knew of Mr. Machado’s litigation, SAC

10   ¶ 29, and that at some time defendant Lizarraga was made aware that plaintiff and Mr. Machado

11   were drafting court documents, SAC ¶ 30. This is not sufficient to show that defendant Lizarraga

12   knew of plaintiff’s assistance before the adverse acts at issue in the second amended complaint

13   took place and that this knowledge was the reason for the adverse acts. This is even more

14   insufficient as to the eight new defendants plaintiff attempts to name in the second amended

15   complaint. Although it can be difficult to establish the motive or intent of a defendant or

16   defendants, a plaintiff may rely on circumstantial evidence. Bruce v. Ylst, 351 F.3d 1283, 1289

17   (9th Cir. 2003) (finding that a prisoner established a triable issue of fact regarding prison

18   officials’ retaliatory motives by raising issues of suspect timing, evidence, and statements); Hines

19   v. Gomez, 108 F.3d 265, 267–68 (9th Cir. 1997) (finding that the evidence presented in that case

20   supported the inference that the defendant knew, at least to some extent, of the plaintiff’s use of
21   the grievance system, which in turn supported the jury’s finding that the defendant filed a

22   disciplinary report in retaliation for the plaintiff’s use of the grievance system); Pratt v. Rowland,

23   65 F.3d 802, 808 (9th Cir. 1995) (explaining that “timing can properly be considered as

24   circumstantial evidence of retaliatory intent” but finding in that case that there was little else to

25   support the inference). The second amended complaint alleges no facts, circumstantial or

26   otherwise, supporting an inference that the protected conduct motivated the defendants to separate
27   plaintiff from her husband by excluding her as a visitor at any CDCR facility. At best, plaintiff

28   only speculates that the defendants’ conduct was motivated by the fact that she participated with
                                                        3
 1   her husband in drafting lawsuits against prison staff.

 2          Regarding plaintiff’s conspiracy claim, a conspiracy claim brought under section 1983

 3   requires proof of “‘an agreement or meeting of the minds to violate constitutional rights,’”

 4   Franklin v. Fox, 312 F.3d 423, 441 (9th Cir. 2001) (quoting United Steelworkers of Am. v.

 5   Phelps Dodge Corp., 865 F.2d 1539, 1540–41 (9th Cir. 1989) (additional quotations omitted)),

 6   and an actual deprivation of constitutional rights, Hart v. Parks, 450 F.3d 1059, 1071 (9th Cir.

 7   2006) (quoting Woodrum v. Woodward Cnty., Okl., 866 F.2d 1121, 1126 (9th Cir. 1989)). “‘To

 8   be liable, each participant in the conspiracy need not know the exact details of the plan, but each

 9   participant must at least share the common objective of the conspiracy.’” Franklin, 312 F.3d at

10   441 (quoting United Steelworkers, 865 F.2d at 1541). Although accepted as true, the “[f]actual

11   allegations must be enough to raise a right to relief above the speculative level . . . .” Twombly,

12   550 U.S. at 546. A bare allegation that the defendants conspired with each other to violate

13   plaintiff’s constitutional rights will not suffice to give rise to a conspiracy claim under section

14   1983. As with above, plaintiff’s allegations fail to establish a conspiracy claim against defendant

15   Lizarraga or any of the eight new defendants.

16          For these reasons, the court has determined that the second amended complaint does not

17   state a claim upon which relief can be granted. Although the Federal Rules adopt a flexible

18   pleading policy, a complaint must give fair notice and state the elements of the claim plainly and

19   succinctly. Jones v. Cmty. Redev. Agency of City of L.A., 733 F.2d 646, 649 (9th Cir. 1984).

20   Plaintiff must allege with at least some degree of particularity overt acts the defendants engaged
21   in that support plaintiff’s claim. Id. Because plaintiff has failed to comply with these

22   requirements, the second amended complaint must be dismissed. The court will, however, grant

23   leave to file a third amended complaint.

24          If plaintiff chooses to amend the complaint again, plaintiff must demonstrate how the

25   conduct complained of has resulted in a deprivation of plaintiff’s federal rights. See Ellis v.

26   Cassidy, 625 F.2d 227 (9th Cir. 1980). This must include allegations of the defendants’
27   knowledge of plaintiff’s participation in drafting lawsuits and a connection between this

28   knowledge and the defendants’ alleged misconduct. In that regard, plaintiff’s second amended
                                                        4
 1   complaint consists largely of allegations pertaining to defendants’ knowledge of her husband’s

 2   legal actions—not plaintiff’s involvement in certain legal proceedings.

 3           Finally, plaintiff is informed that the court cannot refer to a prior pleading in order to

 4   make plaintiff’s third amended complaint complete. Local Rule 220 requires that an amended

 5   complaint be complete in itself without reference to any prior pleading. This is because, as a

 6   general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay, 375

 7   F.2d 55, 57 (9th Cir. 1967). Once plaintiff files a third amended complaint, the previous

 8   complaints no longer serve any function in the case. Therefore, in an amended complaint, as in

 9   an original complaint, each claim and the involvement of each defendant must be sufficiently

10   alleged.

11   Plaintiff’s Request for the Appointment of Counsel

12           On June 24, 2019 plaintiff filed a request for the appointment of counsel. (ECF No. 44.)

13   In the request, plaintiff states that appointment of counsel is appropriate because (1) the case

14   involves substantial and complex procedural and legal factual questions, (2) plaintiff lacks legal

15   education, (3) this case will require experts, (4) plaintiff is indigent and cannot investigate crucial

16   facts, and (5) this is a case where the parties dispute the facts.

17           Any successful application for appointment of counsel must comply with criteria set forth

18   in Bradshaw v. Zoological Society of San Diego, 662 F.2d 1301 (9th Cir. 1981). Before

19   appointing counsel to plaintiff, the court must consider (1) plaintiff’s financial resources, (2) the

20   efforts already made by plaintiff to secure counsel, and (3) plaintiff’s likelihood of success on the
21   merits. Id. at 1318. Appointment of counsel is not a matter of right. See Ivey v. Bd. of Regents,

22   673 F. 2d 266 (9th Cir. 1982).

23           Because plaintiff is proceeding in forma pauperis, the first factor, which relates to her

24   financial condition, is a fortiori resolved in her favor. As to the second factor, plaintiff does not

25   provide the efforts she made to obtain counsel, if any. As to the third factor, after reviewing the

26   second amended complaint, the court has determined appointment of counsel is not warranted in
27   this matter. For these reasons, the court will deny plaintiff’s request without prejudice to

28   renewing the request.
                                                        5
 1   Conclusion

 2            In accordance with the above, IT IS HEREBY ORDERED that:

 3            1. Plaintiff’s second amended complaint is dismissed;

 4            2. Plaintiff is granted thirty days from the date of service of this order to file an amended

 5   complaint that complies with the requirements of the Federal Rules of Civil Procedure, and the

 6   Local Rules of Practice; the amended complaint must bear the docket number assigned this case

 7   and must be labeled “Third Amended Complaint;” plaintiff must file an original and two copies

 8   of the amended complaint;

 9            3. Failure to file an amended complaint in accordance with this order will result in a

10   recommendation that this action be dismissed; and

11            4. Plaintiff’s motion to appoint counsel (ECF No. 44) is DENIED without prejudice.

12   Dated: August 2, 2019
                                                        _____________________________________
13
                                                        CAROLYN K. DELANEY
14                                                      UNITED STATES MAGISTRATE JUDGE

15

16   15 machado2430.lta

17

18

19

20
21

22

23

24

25

26
27

28
                                                        6
